  Case 18-03605         Doc 58     Filed 11/02/18 Entered 11/02/18 14:31:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03605
         TIMOTHY M THOMPSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/09/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03605        Doc 58      Filed 11/02/18 Entered 11/02/18 14:31:31                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $1,194.72
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $1,194.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,137.37
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $57.35
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,194.72

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION         Unsecured         335.00           NA              NA            0.00       0.00
ASHLEY MARSHALL                Priority            0.00           NA              NA            0.00       0.00
BRENDAN ENRIGHT                Unsecured      1,672.12            NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      2,543.00            NA              NA            0.00       0.00
CCI                            Unsecured         691.00           NA              NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL   Unsecured      5,907.88            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            NA     16,287.20        16,287.20           0.00       0.00
Commonwealth Financial         Unsecured         310.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP         Unsecured      6,705.00       6,871.80        6,871.80           0.00       0.00
CREDIT MANAGEMENT LP           Unsecured      1,722.00            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured         301.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         470.00           NA              NA            0.00       0.00
Eastern Account System INC.    Unsecured      1,200.00            NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured      1,951.00            NA              NA            0.00       0.00
GM FINANCIAL                   Secured       23,560.21     26,391.68        26,391.68           0.00       0.00
GREAT LAKES HIGHER EDUCATION Unsecured        3,542.73       4,300.74        4,300.74           0.00       0.00
INDIANA DEPT OF REVENUE        Unsecured            NA         800.00          800.00           0.00       0.00
INDIANA DEPT OF REVENUE        Priority       3,000.00       8,231.21        8,231.21           0.00       0.00
KOMYATTE & ASSOC.              Unsecured      2,291.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          472.00        472.40          472.40           0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured      6,045.74       6,332.59        6,332.59           0.00       0.00
NICHOLAS FINANCIAL INC         Unsecured           0.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS           Unsecured         251.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         999.16        999.16          999.16           0.00       0.00
PIONEER CAPITAL SOLUTIONS      Unsecured         488.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,341.00            NA              NA            0.00       0.00
Regional Recovery Serv         Unsecured      1,005.00            NA              NA            0.00       0.00
SAFECO INSURANCE               Unsecured            NA       1,672.12        1,672.12           0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured      2,073.80       1,000.80        1,000.80           0.00       0.00
UNITED AUTO CREDIT CORP        Unsecured      7,538.00       7,538.83        7,538.83           0.00       0.00
UNIVERSITY OF PHOENIX          Unsecured      2,192.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03605          Doc 58     Filed 11/02/18 Entered 11/02/18 14:31:31                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal       Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
VILLAGE OF BRIDGEVIEW            Unsecured         250.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                    $0.00               $0.00
      Mortgage Arrearage                                     $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                           $26,391.68                    $0.00               $0.00
      All Other Secured                                      $0.00                    $0.00               $0.00
TOTAL SECURED:                                          $26,391.68                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                   $8,231.21                 $0.00               $0.00
TOTAL PRIORITY:                                             $8,231.21                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $46,275.64                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                $1,194.72
       Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                             $1,194.72




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03605         Doc 58      Filed 11/02/18 Entered 11/02/18 14:31:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
